DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2022 and 05/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
The use of the term WhatsApp, which is a trade name or a mark used in commerce, has been noted in this application (in claim 15).  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “the additional virtual environment” lacks antecedent basis.  Claim 6 does not introduce “an additional virtual environment” for which the limitation in claim 12 refers.  It is suggested to amend claim 12 to recite “an additional virtual environment” to overcome this objection. 
Regarding claim 15, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “server side” and “client side” (of claim 6) are non-structural limitations and could be reasonably interpreted by one of ordinary skill in the art to be implemented solely via software without a controlling definition in the specification.  While the limitation “communication lines” appears to suggest physical connections, communication lines combined with software do not make a hardware system.  Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter.  The examiner suggests amending claim 6 to recite specific hardware that implements the claimed system such as a CPU executing instructions stored in a memory, commensurate with the originally-filed specification.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeWeese et al. (U.S. Patent Application Publication No. 2014/0195927, hereinafter “DeWeese”).

Claim 1:
DeWeese discloses a method for creating a pre-defined virtual mobile phone profile environment in each of one or more mobile phones having a real operation system using a server-client system having a server side and a client side, comprising:
in the server side, generating and uploading unique context for a corresponding domain in which a virtual environment is created and managing the context by an administrator (§ 0034; Unique user profiles are created and managed by the administrator for each user and operating system), whereby the context is stored on the corresponding domain (§ 0038; Unique user profiles are stored and represented as “personas” comprising a set of user preferences for each user); and
a) generating an installation file for a specific operation system (Fig.6, Step 611; § 0104; Rules defined by the administrator are compiled based on the operating system) and downloading the installation file into a user mobile phone, to thereby generate a pre-defined second environment of the corresponding domain (Fig. 6, Step 613; § 0104; The compiled rules and policies are deployed to the selected persona/device); and
b) creating a virtual layer in the client side by generating a container in a kernel of the real operation system and using operation system tasks and services to simulate a complete second virtual environment (§ 0039; Separate virtual environments are created), such that the complete second virtual environment has an ability to run any application and task like the real operation system (§ 0039; One example embodiment virtually separates one set of hardware components into individual segments where each segment houses and embodies a separate and quarantined persona).

Claim 2:
DeWeese further discloses wherein each domain unique context is installed in the user mobile phone as a mobile application (§ 0041; One example of implemented multiple persona device management comprises a family owning a single tablet device consisting of exclusive personas representing each family member.  Each family member retains a unique set of applications, setting, and customizations associated with his or her respective persona). 

Claim 3:
DeWeese further discloses the step of providing a computer unit separate from the user mobile phone on which is stored user-profile data representing at least one set of user-preferences of at least one user and a plurality of entity-profile data of a person of respective entities (§ 0047; Mobile Device Management System 121 comprises MDM central module 122 that further comprises management module 127) (§ 0049; Content server 130 integrates and interacts with the management module 127, which supports persona access, policies, and rules regarding authorization), wherein the computing unit is adapted to determine:
a) location area of a user (§ 0034; Location of the restricted user device);
b) timing of each number and environment to be activated (§ 0034; Data use restrictions based on the current time); and
c) applications, themes, background, second phone number, settings, a PBX management, pre-defined rules and restrictions and private application store, based on the location area (§ 0032; Content access may be limited by policies that enforce compliance restrictions based on properties of the device such as time, location, device security and/or integrity, presence of another device, software versions, required software, etc.) (§ 0101; Personas may be associated with different phone numbers recognized by the persona management module 245, which directs incoming calls to the appropriate persona.  An administrator may decide and implement via the MDMS 121 the most secure persona to accept an incoming call) (§ 0041; Each family member retains a unique set of applications, settings, and customizations associated with his or her respective persona) (§ 0087; The application catalog 136 may comprise enterprise applications developed specifically for a company and may preclude access to such enterprise applications by a personal persona 115.  The persona app stores 309A and 309B comprise applications downloaded from the application store 351 for their respective personas).

Claim 4:
DeWeese further discloses wherein the user-preferences comprise data representing parameters of a geographical area (§ 0034; Data use restrictions may be based at least in part on the location of the restricted user device).

Claim 5:
DeWeese further discloses receiving information about a second phone environment encapsulation (§ 0101; Personas may be associated with different phone numbers).

Claim 6:
DeWeese discloses a system having a server side and a client side for creating a pre-defined virtual mobile phone profile environment in each of one or more mobile phones having a real operation system, comprising:
a. the server side for hardware virtualization of each of the one or more mobile phones (§§ 0047-0048, 0078; MDMS 121) (§ 0039; One example embodiment virtually separates one set of hardware components into individual segments where each segment houses and embodies a separate and quarantined persona), which is adapted to perform the following:
i. user accounts management (§ 0034);
ii. pre-configuring applications, contacts, themes, widgets, restriction based on a specific template-profile (§§ 0032, 0034, 0118);
iii. Virtual phone lines and PBX management (§§ 0064, 0101);
iv. signaling of calls (§ 0101);
v. Central security heuristics (§ 0032);
vi. Issuing management reports: statistics for technical, accounting and marketing purposes (§ 0046) (§ 0062; Device profile 230 may comprise various information such as usage information of various resources stored on user device 103 and any other attributes associated with the state of user device 103.  Device profile 230 may further comprise data indicating a date of last virus scan, a date of last access by an IT representative, a date of last service by an IT representative, and/or any other data indicating maintenance and usage of user device 103),
wherein unique context is generated and uploaded for a corresponding domain in which a virtual environment is created (§ 0034; Unique user profiles are created and managed by the administrator for each user and operating system), and is additionally stored on the corresponding domain and managed by an administrator (§ 0038; Unique user profiles are stored and represented as “personas” comprising a set of user preferences for each user); and
wherein an installation file for a specific operation system is generated for each domain (Fig.6, Step 611; § 0104; Rules defined by the administrator are compiled based on the operating system) and downloaded into one of the mobile phones, to thereby generate a pre-defined second environment of the corresponding domain (Fig. 6, Step 613; § 0104; The compiled rules and policies are deployed to the selected persona/device); 
b. the client side associated with one of the mobile phones (Fig. 1, Element 103); and
c. communication lines between the client side and the server side, characterized in that a virtual layer is created in the client side by generating a container in a kernel of the real operation system and using operation system tasks and services to simulate a complete second virtual environment (§ 0039; Separate virtual environments are created), such that the complete second virtual environment has an ability to run any application and task like the real operation system (§ 0039; One example embodiment virtually separates one set of hardware components into individual segments where each segment houses and embodies a separate and quarantined persona).

Claim 7:
DeWeese further discloses wherein hardware virtualization of each mobile phone is based on pre-defined settings which reside on the server side or on a cloud service with external API (§ 0012; Multiple personas may be managed via a central server, which may serve as an intermediary between the multiple personas).

Claim 8:
DeWeese further discloses additional embedded phone line number/s (§ 0101; Personas may be associated with different phone numbers).

Claim 9:
DeWeese further discloses wherein a new template-profile is created and is a pre-configured virtual smartphone environment with settings, application, contacts, themes, widgets, phone line, specific content, restriction based on the said the Profiled Virtual Smartphone through administrator or personal interface over cloud, or by building an environment from scratch over a basic, minimal environment on a prototype administrator smartphone, and uploading the created template-profile onto the administrator cloud (§§ 0032, 0034; Persona groups are created, creating individual profiles based on pre-configured environments for user devices to access from the content server).

Claim 10:
DeWeese further discloses wherein user can download from the cloud any specific profiled template as a ready-made, configured virtual smartphone environment (§§ 0049, 0083; Personas are downloaded from content server 130).

Claim 11:
DeWeese further discloses wherein a new identity (“persona”) is provided for each user, that is associated with a new phone number so another set of social media and communications Applications can be used, have another SMS and dialer, protect private chats/photos and any activity done in the additional virtual smartphone environment (§ 0101) (§ 0041; One example of implemented multiple persona device management comprises a family owning a single tablet device consisting of exclusive personas representing each family member.  Each family member retains a unique set of applications, setting, and customizations associated with his or her respective persona).

Claim 12:
DeWeese further discloses wherein in the additional virtual environment, one or more of the following conditions are fulfilled:
plurality of entity-profile data represents at least two different types of profiles of respective different entities (§ 0101; A trigger or triggering event may cause a switch or toggle through represented personas);
a user-preference includes data representing parameters of a geographical area; and
each of the entities is embodiable by one of the following:
a private entity, a business entity, an overt entity, and a hidden entity.

Claim 15:
DeWeese further discloses creating an additional virtual environment by the steps of: 
a. creating an additional phone environment to eliminate the need to use two physical phones (§ 0043); 
b. adding a new phone number on the same smart phone environment module (§ 0101); 
c. associating the additional environment with new user accounts such as emails and social application (§ 0034); and 
d. associating the newly added phone number to text messaging accounts such as SMS’s and WhatsApp (§ 0101; Phone numbers are automatically associated with text messaging accounts).

Claim 16:
DeWeese further discloses the step of registering said user to the additional environment (§ 0102).

Claim 17:
DeWeese further discloses the step of: 
specifying parameters of a geographical area by the user (§ 0098); or 
scheduling access timing by the user (§ 0099).

Response to Arguments
Applicant’s arguments, see page 7, filed 03/30/2022, with respect to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s argument regarding claim 12-14 on page 7 has been considered and is partially persuasive.  Since claims 13-14 have been cancelled, the 35 USC 112(b) rejection of those claims is withdrawn.  However, the 35 USC 112(b) rejection of claim 12 has been maintained because it still recites “the additional virtual environment” on lines 1-2. 
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive: 
Applicant argues on pages 7-9 with regard to claims 1 and 6, DeWeese fails to disclose “creating a virtual layer in the client side by generating a container in a kernel of the real operation system and using operation system tasks and services to simulate a complete second virtual environment, such that the complete second virtual environment has an ability to run any application and task like the real operation system” because a hypervisor cannot be considered a container in a kernel of the real operation system, and is incapable of helping to simulate a complete second virtual environment.  The examiner disagrees.  As cited in the rejection of claims 1 and 6 above, DeWeese discloses separate virtual environments are created.  Further in § 0065, DeWeese discloses that the user device in DeWeese becomes a host machine on which the hypervisor resides and that the hypervisor creates “guest machines” or virtual machines to behave as their own separate operating system comprising their own persona.  Applicant has not explained why a hypervisor could not be considered as the claimed container (especially given the broad nature of how the container is claimed) nor how it is incapable of helping to simulate a complete second virtual environment.  This response applies with equal force to the argument made for dependent claims 2-5, 7-13, and 15-17.  For these reasons, the 35 USC 102(a)(1) rejection of claims 1-12 and 15-17 is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2012/0033610 (Ring et al.) – Providing a plurality of user identities or personas on a single mobile device where each persona may be a separate virtual machine. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452